Case 0:18-cv-62865-BB Document 1 Entered on FLSD Docket 11/26/2018 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDFERDLAE DIVISION
                                    “IN ADMIRALTY”

                                             CASE NO:

 EC RUFF MARINE, INC.,
 a Florida Profit Corporation,

        Plaintiff,
 vs

 M/Y “MINDERELLA,” a 2014 Vandutch
 Manufacturered 40’ yacht, her boats, engines,
 tackle, equipment, apparel, furnishings, freights,
 appurtenances, and all fixtures and other
 necessaries there unto appertaining and
 belonging to the vessel, in rem,

       Defendant.
 ______________________________________________/

                                    VERIFIED COMPLAINT

        Plaintiff, EC RUFF MARINE, INC., (hereinafter referred to as “Plaintiff”), by and through

 the undersigned counsel hereby files its Verified Complaint against M/Y “MINDERELLA”,

 Manufactured Vessel, hull identification number NL-VDU40110G314, her boats, engines, tackle,

 equipment, apparel, furnishings, freights, appurtenances, and all fixtures and other necessaries

 there unto appertaining and belonging to the vessel (hereinafter referred to as “Defendant Vessel”),

 in rem; and alleges:

                                  VENUE AND JURISDICTION

        1.      This cause of action is under Admiralty and Maritime jurisdiction within the

 meaning of Rule 9(h) of the Federal Rules of Civil Procedure and is within the jurisdiction of this

 Court pursuant to 28 U.S.C. §1333.

        2.      Venue is proper as Defendant Vessel is located within the jurisdiction of this Court.
Case 0:18-cv-62865-BB Document 1 Entered on FLSD Docket 11/26/2018 Page 2 of 4



                                                  PARTIES

         3.      Plaintiff is a Florida Profit Corporation with its principal place of business located

 at 234 SW 32 Street, Fort Lauderdale, FL 33315.

         4.      Defendant Vessel’s hull identification number is NL-VDU40110G314.

         5.      Defendant Vessel is and will remain within the Southern District of Florida during

 the pendency of her arrest.

                                    GENERAL ALLEGATIONS

         6.      Plaintiff and Defendant Vessel’s Owner or an individual authorized on behalf of

 Defendant Vessel’s Owner / Defendant Vessel, entered an written agreement to service Defendant

 Vessel. See Activity Sheets / Agreement for Repairs attached hereto as “Exhibit A.”

         7.      Pursuant to the aforementioned Agreement(s) Plaintiff completed repairs to

 Defendant Vessel on or about October 3, 2018, and billed Defendant Vessel’s Owner accordingly.

 See Invoices / Account Statement attached hereto as “Exhibit B.”

         8.      Defendant Vessel’s Owner is obligated, in personam, to pay any amounts not

 determined to be maritime liens against Defendant Vessel, in rem, including but not limited to

 interest, collection costs, and attorney fees.

         9.      The repairs identified herein were performed at the direction of defendant vessel’s

 owner or an authorized agent of same.

         10.     The services rendered by Plaintiff, which are identified in greater detail in the

 attached invoices, are customary, reasonable, and in accord with prevailing charges for the work

 done and the materials furnished.

         11.     Despite repeated demand, Defendant Vessel and Defendant Vessel’s Owner have

 failed to pay for the services provided and contractual interest continues to accrue, per diem.
Case 0:18-cv-62865-BB Document 1 Entered on FLSD Docket 11/26/2018 Page 3 of 4



           12.    Plaintiff has required the assistance of legal counsel and has retained the

 undersigned to take legal action to recover the outstanding debt, and is entitled to recover fees for

 same under the terms of the Agreement executed between the Parties.

           13.    The amount due to Plaintiff is Thirty-Five Thousand, Four Hundred and Fifty-

 Three Dollars and 61/100 Cents ($35,453.61), exclusive of fees, costs, and contractual interest,

 which continues to accrue on a daily basis at the rate of 18% per anum.

 CLAIM FOR FORECLOSURE OF MARITIME NECESSARIES LIEN AGAINST
 DEFENDANT VESSEL

           14.    Plaintiff re-alleges paragraphs 1 through 13, as alleged herein.

           15.    Pursuant to 46 U.S. Code § 31342, Plaintiff retains a necessaries lien against

 Defendant Vessel for the services rendered to Defendant Vessel at the request of Defendant

 Vessel’s Owner or an authorized representative of Defendant Vessel’s Owner.

           16.    Consequently, Plaintiff now seeks to foreclose on its secured necessaries liens

 against Defendant Vessel in this action.

          WHEREFORE Plaintiff, EC RUFF MARINE, INC., respectfully requests the following

relief:

          a.     Process issue against Defendant Vessel, her engines, tackle, apparel, and other

                 appurtenances, in rem;

          b.     All persons having or claiming an interest therein be required to appear and

                 answer the aforesaid matters;

           c.     Plaintiff be decreed to have a lien upon Defendant Vessel as described herein, and

                  that said lien be foreclosed in accordance with law and that Defendant Vessel be

                  condemned and sold in payment of the outstanding amount due, in addition to all

                  other sums owed, and that Plaintiff be permitted to bid the amount of its lien at the
Case 0:18-cv-62865-BB Document 1 Entered on FLSD Docket 11/26/2018 Page 4 of 4



               sale of Defendant Vessel;

        d.     This Court further award Plaintiff the total amount due, attorney’s fees,

               prejudgment interest, court costs, and that Plaintiff be permitted to recover same

               from Defendant Vessel, in rem, and any non-maritime amounts from Defendant

               Vessel’s owner, in personam; and

        e.     Any further relief that this Honorable Court deems just and proper.

 Respectfully submitted,

                                                     /s/ Adam M. Ludwin
                                                     Adam M. Ludwin, Esq.
                                                     Florida Bar No: 101742

                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document will be served upon the vessel.


                                                 /s/ Adam M. Ludwin
                                                 Adam M. Ludwin, Esq.
                                                 Florida Bar No: 101742
                                                 Ludwin Law Group, P.A.
                                                 85 SE 4th Ave, Suite 105
                                                 Delray Beach, FL 33483
                                                 Ph: (561) 455-4455
                                                 Primary Email: adam@ludwinlaw.com
                                                 Secondary Email: Valorie@LudwinLaw.com
